Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of December 8th 2021 has been considered.
Claims 1 and 7-9 have been amended.
Claims 1-10 are pending in the current application.
Claims 7-10 are withdrawn from consideration.
Claims 1-6 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk et al (US 5,505,982) in view of NPL Seguine Edward S., "Casson Plastic Viscosity and yield Value What They Are and What They Mean to the Confectioner" (from The Manufacturing Confectioner. November 1988. pp. 57-63).

Regarding claims 1-6: Krawczyk discloses a confectionary product comprising 20% to 30% fat and 3% to 30% cellulose/surfactant composition comprising 5%-10% surfactant (i.e., emulsifier) (see Krawczyk abstract; column 4, lines 30-62; from column 6, line 50 to column 7, line 11; column 9, lines 29-38; column 10, lines 1-10). Given the fact the claimed surfactant contents claimed overlap or lie inside the surfactant contents in Krawczyk, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the fat contents recited in the claims: Krawczyk discloses a confectionary product comprising 20% to 30% fat (see Krawczyk abstract; column 3, line 30 to column 4, line 62; from column 6, line 50 to column 7, line 11; column 9, lines 29-38; column 10, lines 1-10). Given the fact the relative contents of fat recited in claims 1, 2 and 6 are close enough to the relative fat content in Krawczyk, it would have been obvious to a skilled artisan that the relative contents of fat recited in claims 1, 2 and 6 are but an obvious variant of that disclosed in Krawczyk, and thus it would have been obvious to a skilled artisan to arrive at the claimed invention in order to meet the texture, richness and flavor of the chocolate confection that is desired by the skilled artisan (see MPEP §2144.05).
As to the emulsifiers recited in the claims: Krawczyk discloses using diglycerides with hydrophilic lipophilic balance (i.e., HLB) of 1 to 10 and of choosing the emulsifier used in order to attain desired product/texture (see Krawczyk column 3, lines 8 to column 4, line 30; column 8, lines 15-48). Moreover, Krawczyk explains what the HLB values mean, their impact on the product and provide examples of product types with their preferred HLB values (see Krawczyk column 2, lines 18-40, column 3, line 8 to column 4, line 62). Given the fact the claimed HLB values claimed, overlap or lie inside the HLB values in Krawczyk, a prima facie case of obviousness exists (see MPEP §2144.05).
In the alternative, it would have been obvious to a skilled artisan to have modified Krawczyk and to have adjusted the diglyceride surfactants used with an HLB value between 7.7 and 10 in order to attain desired product/texture as suggested in Krawczyk, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Furthermore, Krawczyk also discloses that the diglyceride emulsifiers have HLB of 1 to 10 and of choosing the emulsifier used in order to attain desired product/texture (see Krawczyk column 3, lines 8 to column 4, line 30; column 8, lines 15-48), but fails to disclose the plastic viscosity and yield values of the confectionary product; However, Seguine discloses that the plastic viscosity Seguine whole document). Therefore, it would have been obvious to a skilled artisan to have modified Krawczyk and to have adjusted the constituents (e.g., emulsifier, fat) and their amounts, in order attain a confection product with desired handling properties and rheology, and thus arrive at the plastic viscosity, yield values and yield value/plastic viscosity recited in claims 1-6. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed on December 8th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 5-6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Krawczyk discloses examples where surfactants with HLB values of 3.3, 5.4, 2.8 and 3.0 are used, but fails to disclose examples where surfactants with HLB values between 7.7 and 10 are used. The examiner respectfully disagrees.
While Krawczyk fails to disclose examples where surfactants with HLB values between 7.7 and 10 are used, Krawczyk discloses using diglycerides with hydrophilic Krawczyk column 2, lines 18-40; column 3, lines 8 to column 4, line 30; column 8, lines 15-48). Given the fact the type of surfactant (i.e., diglycerides) and its HLB values are clearly disclosed in Krawczyk, a skilled artisan would be able to arrive at the claimed invention, thus Krawczyk meets the claimed limitations. In order to overcome the current rejection, Applicant needs to provide a showing that in comparison to the other disclosed surfactants and HLB values, the recited surfactant type and HLB values are critical to the claimed invention. That is, a showing of criticality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/           Examiner, Art Unit 1792                                                                                                                                                                                             
/ERIK KASHNIKOW/           Supervisory Patent Examiner, Art Unit 1792